Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Preliminary Amendment
          The present Office Action is based upon the original patent application filed on 10/6/2020 as modified by the preliminary amendment filed also on 10/6/2020. 
Claims 1-20 are now pending in the present application.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15, starts parameter set listing with “third”. Suggest starting with --first-- because there is no “first” or “second” set of parameters in this claim set. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, and 17-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by China Mobile et al. (23.502: Service definition and applies to PDU Session Establishment)

 	Referring to Claim 1, China Mobile et al. disclose a method comprising: receiving a message comprising parameters associated with an application in a remote unit (Pages 6 and 7, NAS Message; Also, page 3 and Fig. X.Y.1-1); determining a first set of parameters comprising a first portion of the parameters, wherein each parameter of the first set of parameters corresponds to a remote unit behavior (Pages 6 and 7, MM NAS/ parameters, related to UE connection/establishment; Also Page 3 and Fig. X.Y.1-1); determining a second set of parameters comprising a second portion of the parameters, wherein each parameter of the second set of parameters corresponds to a service behavior (Pages 6 and 7, SM NAS, related to Session, Service); and associating the second set of parameters with a data network name, a single network slice selection assistance information, or a combination thereof (Pages 6 and 7, DNN, SM-NSSAI).  
 	
Claim 3 as applied to Claim 1 above, China Mobile et al. disclose the method, further comprising transmitting the first set of parameters to an access and mobility management function, wherein the access and -2-mobility management function determines how to configure the remote unit, a base station, or a combination thereof, based on the first set of parameters (Pages 3-5, AMF - Message, other components).  
 	Referring to Claim 4 as applied to Claim 1 above, China Mobile et al. disclose the method, further comprising: transmitting the second set of parameters to a session management function, wherein: the session management function configures one or more network functions or radio entities using the second set of parameters, and the one or more network functions are configured with information specific to a protocol data unit session, a traffic flow, or a combination thereof (Pages 3 and 4, SMF, selection, subscription, etc.).  
 	Referring to Claim 5 as applied to Claim 1 above, China Mobile et al. disclose the method, wherein the parameters comprise information indicating a preference for either a control plane transmission or a user plane transmission (Page 4, UPF; Also Page 3 and Fig. X.Y.1-1).  
Referring to Claim 6 as applied to Claim 1 above, China Mobile et al. disclose the method, wherein the parameters comprise information indicating an internet protocol address, a port number, or a combination thereof corresponding to a service server, an application server, or a combination thereof (Page 4, IP address).  
 	Referring to Claim 7 as applied to Claim 1 above, China Mobile et al. disclose the method, wherein the parameters comprise information indicating an identifier 
 	Referring to Claim 8, China Mobile et al. disclose an apparatus comprising: a receiver that receives a message comprising parameters associated with an application in a remote unit (Pages 6 and 7, NAS Message; Also, page 3 and Fig. X.Y.1-1); and a processor that: determines a first set of parameters comprising a first portion of the parameters, wherein each parameter of the first set of parameters corresponds to a remote unit behavior (Pages 6 and 7, MM NAS/ parameters, related to UE connection/establishment; Also Page 3 and Fig. X.Y.1-1); determines a second set of parameters comprising a second portion of the parameters, wherein each parameter of the second set of parameters corresponds to a service behavior (Pages 6 and 7, SM NAS, related to Session, Service); and associates the second set of parameters with a data network name, a single network slice selection assistance information, or a combination thereof (Pages 6 and 7, DNN, SM-NSSAI).  
 	Referring to Claim 9, China Mobile et al. disclose a method comprising: receiving a message comprising a third set of parameters (Pages 6 and 7, NAS Message; Also, page 3 and Fig. X.Y.1-1); -4-determining a fourth set of parameters comprising a first portion of the third set of parameters, wherein each parameter of the fourth set of parameters corresponds to remote unit session behavior (Pages 6 and 7, MM NAS/ parameters, related to UE connection/establishment; Also Page 3 and Fig. X.Y.1-1, Session); and determining a fifth set of parameters comprising a second portion of the third set of parameters, wherein each parameter of the fifth set of parameters 
 	Referring to Claim 10 as applied to Claim 9 above, China Mobile et al. disclose the method, further comprising: determining configuration information for a user plane function based on the fifth set of parameters, and transmitting the configuration information to the user plane function (Page 4, UPF; Also Page 3 and Fig. X.Y.1-1).  
 	Referring to Claim 11 as applied to Claim 2 above, China Mobile et al. disclose the method, further comprising determining configuration information for a base station based on the fifth set of parameters (Pages 4, 6, and 7, Router, component parameters).  
 	Referring to Claim 12 as applied to Claim 9 above, China Mobile et al. disclose the method, wherein the third set of parameters comprises a first set of parameters corresponding to a remote unit behavior (Pages 6 and 7, MM NAS/ parameters, related to UE connection/establishment; Also Page 3 and Fig. X.Y.1-1).  
 	Referring to Claim 13 as applied to Claim 9 above, China Mobile et al. disclose the method, wherein the third set of parameters comprises a second set of parameters corresponding to a service behavior (Pages 6 and 7, SM NAS, related to Session, Service).  
 	Referring to Claim 14 as applied to Claim 9 above, China Mobile et al. disclose the method, wherein the third set of parameters comprises a first set of parameters corresponding to a remote unit behaviors and a second set of parameters corresponding to a service behavior (Pages 6 and 7, MM NAS/ parameters, related to 
  	Referring to Claim 15, China Mobile et al. disclose an apparatus comprising: a receiver that receives a message comprising a third set of parameters (Pages 6 and 7, NAS Message; Also, page 3 and Fig. X.Y.1-1); and a processor that: determines a fourth set of parameters comprising a first portion of the third set of parameters, wherein each parameter of the fourth set of parameters corresponds to remote unit session behavior (Pages 6 and 7, MM NAS/ parameters, related to UE connection/ establishment; Also Page 3 and Fig. X.Y.1-1, Session); and determines a fifth set of parameters comprising a second portion of the third set of parameters, wherein each parameter of the fifth set of parameters corresponds to a service behavior (Pages 6 and 7, SM NAS, related to Session, Service).  
	Referring to Claim 17 as applied to Claim 8 above, China Mobile et al. disclose the apparatus, further comprising a transmitter that transmits the first set of parameters to an access and mobility management function, wherein the access and mobility management function determines how to configure the remote unit, a base station, or a combination thereof, based on the first set of parameters (Pages 3-5, AMF - Message, other components).  
 	Referring to Claim 18 as applied to Claim 8 above, China Mobile et al. disclose the apparatus, further comprising a transmitter, wherein: the transmitter transmits the second set of parameters to a session management function, and wherein: the session management function configures one or more network functions or radio entities using the second set of parameters; and the one or more network functions are configured 
 	Referring to Claim 19 as applied to Claim 8 above, China Mobile et al. disclose the apparatus, wherein the parameters comprise information indicating a preference for either a control plane transmission or a user plane transmission (Page 4, UPF; Also Page 3 and Fig. X.Y.1-1).  
 Referring to Claim 20 as applied to Claim 8 above, China Mobile et al. disclose the apparatus, wherein the parameters comprise information indicating an internet protocol address, a port number, or a combination thereof corresponding to a service server, an application server, or a combination thereof (Page 4, IP address).  
	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 ad 16 are rejected under 35 U.S.C. 103 as being unpatentable over China Mobile et al. (23.502: Service definition and applies to PDU Session Establishment) in view of Rajadurai et al. (U.S. Patent Application Publication No. 2015/0036489)

 	Referring to Claims 2 and 16 as applied to Claims 1 and 8above, China Mobile et al. disclose the method and apparatus, wherein receiver/receiving the message comprises receiving one or more messages (Pages 6 and 7, Message).
However, China Mobile et al. do not disclose each of one or more messages contains a validity time for parameters included therein.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each of one or more messages contains a validity time for parameters included therein, as taught by Rajadurai et al., in the method and apparatus of China Mobile et al., for the purpose of providing access control for UEs (Rajadurai et al., Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to parameters for remote units: 	U.S. Pat. Application Pub. No. 2020/0037205 to Ying et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642